DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent September 13, 2021, claim(s) 1, 3-11, 13-19, and 21-35 is/are pending in this application; of these claim(s) 1, 11, and 21 is/are in independent form.  Claim(s) 1, 11, 21, and 32 is/are currently amended; claim(s) 13, 22-31, 33, and 34 is/are previously presented; claim(s) 3-10 and 14-19 is/are original; claim(s) 35 are new; claim(s) 2, 12, and 20 is/are cancelled.
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 10 lines 7-24, filed September 13, 2021, with respect to claims 21-33 have been fully considered and are persuasive.  The rejection (under 35 U.S.C. § 101) of claims 21-33 has been withdrawn.
page 10 line 24 – page 11 line 29, filed September 13, 2021, with respect to the rejection(s) of claim(s) 1 and 3-10 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2016/0260033 A1 (“Keyngnaert”) in view of US 2006/0167839 A1 (“Lind”).
Applicant’s arguments, see page 12 line 1 – page 16 line 12, filed September 13, 2021, with respect to the rejection(s) of claim(s) 11, 13-19, and 21-35 under 35 U.S.C. § 102 have been fully considered and are persuasive (up until page 16 line 12).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 102 and a different embodiment within the same reference, US 2016/0260033 A1 (“Keyngnaert”).  Instead of relying on the demarcation element in Para [0242], the Examiner relies on the “emphasis” by “color” in response to a user selection in Para [0238].  See Para [0238] for “The segments 2110 can be selectable by a user…” and the “…position, size, and/or color of a segment can provide different emphasis on the segments to provide different indicators associated with the results they represent.”  The Examiner interprets that the indication of the results is provided in response to the selection as part of the step of navigating to a GUI that provides additional views of the search results.  Para [0238] is also pertinent to the newly added claim 35 (“the isolated segment of the data map being the only segment of the data map that includes a data asset displayed in the data map when the selected segment is isolated”).  This is because the citation at Para [0238] teaches that the selected segment is the only segment that has an additional view of the .
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.  The Examiner disagrees with Applicant’s arguments, see page 16 line 14 – page 18 line 25.  Applicant argues that the dimensions of the segments are not graphical representations within the segments.  The Examiner respectfully clarifies that it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0260033 A1 (“Keyngnaert”) in view of US 2006/0167839 A1 (“Lind”).

As to claim 1, Keyngnaert teaches a system for generating a data map (Keyngnaert Figures 21 and 22 and Para [0237]) based on a dynamically updated data set (Keyngnaert Para [0237]: based on a trademark dataset that is dynamically updated by the United States Patent & Trademark Office in a dynamic computing system described in Para [0218]), the system comprising:
a client-side device including a controller and operably connected to a communication network, the controller including a processor and a non-transitory computer readable data storage medium, the processor configured to retrieve from the medium and execute computer readable instructions (Keyngnaert Para [0007] a computer for interfacing with the dynamic trademark repository) to:
receive a data set including one or more data assets (Keyngnaert Para [0237]: a data set of trademark assets), each data asset including four or more attributes (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning); and
generate the data map (Keyngnaert Para [0238]: the segments are part of a radial data map) based on the received data set (Keyngnaert Para [0238]: based on the Trademark data set), the data map including one or (Keyngnaert Para [0238]: the segments of the radial data map), the one or more segments illustrating each of the four or more attributes of the one or more data assets (Keyngnaert Para [0238]: the position, size, and color represent indications of underlying attributes as noted above);
select one or more of the one or more segments of the data map (Keyngnaert Para [0238]: user-selectable segments); and
limit a set of data assets loaded into an active memory of the controller to the data assets associated with the selected one or more of the one or more segments of the data map (Applicant’s specification does not provide a definition that distinguishes active memory from not active memory; Keyngnaert Para [0238]: the Candidate Retrieval Engine retrieves trademark asset results fitting into the selected segment on the map; Keyngnaert Para [0014]: provides further evidence of a client-server architecture)…
However, Keyngnaert does not teach:
by pruning data assets from a non-selected segment of the one or more segments of the data map from the active memory.
Nevertheless, Lind teaches by pruning data assets from a non-selected segment of the one or more segments of the data map from the active memory (Lind Para [0045]:  dynamically pruning itemset entries from memory when they are not in use; Lind Para [0024] suggests that the memory is active memory because it is not “paged” memory).
Keyngnaert and Lind are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the (see the Abstract of Lind).

As to claim 3, Keyngnaert in view of Lind teaches the system of claim 1, wherein the data map has a hierarchical data structure (Keyngnaert Para [0239]: the data map has a hierarchical structure).

As to claim 4, Keyngnaert in view of Lind teaches the system of claim 3, wherein the hierarchical data structure corresponds to a patent classification system (Keyngnaert Para [0239]: the hierarchical classification data structure for trademarks corresponds to the patent classification system because the two classification systems are managed by the same common entity, the United States Patent & Trademark Office and share common owners of the respective intellectual property).

As to claim 5, Keyngnaert in view of Lind teaches the system of claim 3, wherein the data map is a radial data map (Keyngnaert para [0238]: the segments are part of a radial data map).

As to claim 6, Keyngnaert in view of Lind teaches the system of claim 5, wherein the four or more attributes of each data asset includes a radial position of each data asset within a segment of the radial data map (Keyngnaert Para [0239]: the quantity of relevant results represented by the inward radial positioning).

As to claim 7, Keyngnaert in view of Lind teaches the system of claim 5, wherein the four or more attributes of each data asset includes a circumferential location of each data asset within the segment of the radial data map (Keyngnaert Para [0240]: the size or width is the circumferential location of the quantity attribute of each asset within the segment of the data map).

As to claim 8, Keyngnaert in view of Lind teaches the system of claim 5, wherein the four or more attributes of each data asset includes a shape of the data asset (Keyngnaert Para [0239]: the attributes determine the radial and circumferential location, which comprise the shape of the data asset in the visualization).

As to claim 9, Keyngnaert in view of Lind teaches the system of claim 5, wherein the four or more attributes of each data asset includes a color of each data asset within the radial map (Keyngnaert [0241]: the color of the segment of the radial map represents an attribute).

As to claim 10, Keyngnaert in view of Lind teaches the system of claim 1, wherein the processor is further configured to retrieve from the medium and execute computer readable instructions to:
(Keyngnaert Para [0238]: isolate a selected segment by filtering out results that fit into the selected segment).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-19, and 21-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0260033 A1 (“Keyngnaert”).

As to claim 11, Keyngnaert teaches a method of generating a data map (Keyngnaert Figures 21 and 22 and Para [0237]) based on a dynamically updated data set (Keyngnaert Para [0237]: based on a trademark dataset that is dynamically updated by the United States Patent & Trademark Office in a dynamic computing system described in Para [0218]), the method comprising:
retrieving a data set from a database (Keyngnaert Para [0237]: a data set of trademark assets; for example the database can be stored as part of a similarity engine taught in Para [0061]), the data set including one or more data assets, each data asset including four or more attributes (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning);
transmitting the data set to a client-side device over a communication network (Keyngnaert Para [0012] transmitting to a client-side device having a graphical user interface);
receiving a modified data set from the client-side device (Keyngnaert Para [0095]: search and retrieval of data sets using a candidate retrieval engine and graphical user interface; the filtered data can drive a database, such as the similarity engine storing trademark data for machine learning taught in Para [0061]); and
storing the modified data set from the client-side device in the database (Keyngnaert Para [0095]: storing retrieved data for the candidate processing engine; for example, Para [0061] teaches storing modified trademark information in a similarity engine).
(Keyngnaert Para [0238]: the segments are part of a radial data map) based on the modified data set (Keyngnaert Para [0238]: based on the Trademark data set), the data map including one or more segments (Keyngnaert Para [0238]: the segments of the radial data map), the one or more segments illustrating each of the four or more attributes of the one or more data assets (Keyngnaert Para [0238]: the position, size, and color represent indications of underlying attributes as noted above); and
in response to receiving a selection of the one or more segments of the data map (Keyngnaert Para [0238]: in response to a user-selection of a segment), isolating a selected segment of the data map (Keyngnaert Para [00238]: emphasizing a segment of the map), the isolated segment of the data map displayed in a different and highlighted form compared to other segments on the data map when the selected segment is isolated (Keyngnaert Para [0238]: the emphasis of the segment displayed using a color; see Para [0238] for the “segments 2110 can be selectable by a user…” and the “…position, size, and/or color of a segment can provide different emphasis on the segments to provide different indicators associated with the results they represent”;  the Examiner interprets that the indication of the results are provided in response to the selection as part of the step of navigating to a GUI that provides additional views of the search results) to distinguish the isolated selected segment from a non-selected segment on the data map (Keyngnaert Para [0238]: the emphasis of the segment displayed using a color to provide different emphasis as an indication of the results that they represent).

As to claim 13, Keyngnaert teaches the method of claim 11, further comprising, in response to receiving the selection of the one or more segments of the data map (Keyngnaert Para [0238]: user-selectable segments) limiting a set of data assets loaded into an active memory of a controller to the data assets associated with the selected one or more of the one or more segments of the data map (Keyngnaert Para [0238]: the Candidate Retrieval Engine retrieves trademark asset results fitting into the selected segment on the map; Keyngnaert Para [0014]: provides further evidence of a client-server architecture).

As to claim 14, Keyngnaert teaches the method of claim 11, wherein the data map has a hierarchical data structure (Keyngnaert Para [0239]: the data map has a hierarchical structure).

As to claim 15, Keyngnaert teaches the method of claim 14, wherein the hierarchical data structure corresponds to a patent classification system (Keyngnaert Para [0239]: the hierarchical classification data structure for trademarks corresponds to the patent classification system because the two classification systems are managed by the same common entity, the United States Patent & Trademark Office and share common owners of the respective intellectual property).

(Keyngnaert para [0238]: the segments are part of a radial data map).

As to claim 17, Keyngnaert teaches the method of claim 16, wherein the four or more attributes of each data asset includes a radial position of a graphical representation of a data asset within the selected segment of the radial data map (Keyngnaert Para [0239]: the quantity of relevant results represented by the inward radial positioning; Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment).

As to claim 18, Keyngnaert teaches the method of claim 16, wherein the four or more attributes of each data asset includes a circumferential location of a graphical representation of a data asset within the selected segment of the radial data map (Keyngnaert Para [0240]: the size or width is the circumferential location of the quantity attribute of each asset within the segment of the data map; Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment).

(Keyngnaert Para [0239]: the attributes determine the radial and circumferential location, which comprise the shape of the data asset in the visualization; Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment).

As to claim 20, Keyngnaert teaches the method of claim 11, further comprising isolating a selected segment of the data map, the isolated segment of the data map being the only segment of the data map that includes a data asset displayed in the data map when the selected segment is isolated (Keyngnaert Para [0238]: isolate a selected segment by filtering out results that fit into the selected segment).

As to claim 21, Keyngnaert teaches a non-transitory computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (Keyngnaert Figures 21 and 22 and Para [0237]), the set of functions (Keyngnaert Para [0007] a computer for interfacing with the dynamic trademark repository; Keyngnaert Para [0237]: based on a trademark dataset that is dynamically updated by the United States Patent & Trademark Office in a dynamic computing system described in Para [0218]) comprising:
receiving, from a server device over a communication network, a data set retrieved from one or more databases (Keyngnaert Para [0237]: a data set of trademark assets), the data set including a plurality of data assets, each of the plurality of data assets including four or more attributes (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning); 
generating a data map (Keyngnaert Para [0238]: the segments are part of a radial data map) based on the received data set (Keyngnaert Para [0238]: based on the Trademark data set), the data map including a plurality of segments (Keyngnaert Para [0238]: the segments of the radial data map), the plurality of segments including a first segment including a plurality of graphical representations positions within the first segment (Keyngnaert Para [0238]: it is the filled area of the segments that are a graphical representation within a segment, and it is the dimensions of the segment convey the information embodied by the filled area of the segment), each of the plurality of graphical representations associated with one of the plurality of data assets (Keyngnaert Figures 21 and 22 show graphical representations of Trademark assets by displaying the word prefix/suffix of the asset as part of a pixelated representation of the asset) and each of the plurality of graphical representations including three or more dimensions wherein each dimension is associated with one of the four or more attributes of the data asset associated with the graphical representation (Keyngnaert Para [0238]: the position, size, and color are dimensions that represent indications of underlying attributes as noted above); 
in response to receiving a first selection of one of the plurality of graphical representations included in the first segment (Keyngnaert Para [0238]: user-selectable segments), displaying asset information for the data asset corresponding to the one of the plurality of graphical representations (Keyngnaert Para [0238]: the Candidate Retrieval Engine retrieves trademark asset results fitting into the selected segment on the map); and
in response to receiving a second selection of the first segment (Keyngnaert Para [0238]: in response to a user-selection of a segment), isolating the first segment of the data map (Keyngnaert Para [00238]: emphasizing a segment of the map), the isolated first segment of the data map displayed in a different and highlighted form compared to other segments of the plurality of segments on the data map when the selected segment is isolated (Keyngnaert Para [0238]: the emphasis of the segment displayed using a color; see Para [0238] for the “segments 2110 can be selectable by a user…” and the “…position, size, and/or color of a segment can provide different emphasis on the segments to provide different indicators associated with the results they represent”;  the Examiner interprets that the indication of the results are provided in response to the selection as part of the step of navigating to a GUI that provides additional views of the search results) to distinguish the isolated selected segment from a non-selected segment on the data map (Keyngnaert Para [0238]: the emphasis of the segment displayed using a color to provide different emphasis as an indication of the results that they represent).

As to claim 22, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, wherein the three or more dimensions include a shape, a color, and a position within the first segment (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning).

As to claim 23, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, wherein at least one of the shape and the color represents whether the data asset associated with the graphical representation is expired (the Examiner interprets that this is nonfunctional descriptive material as described in MPEP § 2111.05; nevertheless, see Keyngnaert Para [0100]: the shapes and colors of pixelated text represents the renewal date information).

(the Examiner interprets that this is nonfunctional descriptive material as described in MPEP § 2111.05; nevertheless, see Keyngnaert Para [0100]: the shapes and colors of pixelated text represents the registration date information).

As to claim 25, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, wherein the three or more dimensions include four dimensions, the four dimensions including a shape, a color, a radial position within the first segment (Keyngnaert Para [0238]-[0239] and [0241]-[0242]: the position, size, and color represent indications of underlying attributes, which represent the (1) similarity attribute and the hierarchical attribute based represented by position; (2) search result attributes represented by color; (3) the quantity of relevant results represented by the inward radial positioning; (4) the quantity of irrelevant results represented by outward radial positioning), and a circumferential position within the first segment (Keyngnaert Para [0240]: the size or width is the circumferential location of the quantity attribute of each asset within the segment of the data map).

As to claim 26, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, wherein the asset information for each of the plurality of graphical representation is provided via an information box extending from the (Keyngnaert Figure 22 and Para [0242]:  the radial sectors are curved information boxes extending and protruding outwardly from the center of the graphical representation).

As to claim 27, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, the set of functions further comprising, in response to receiving the selection of the first segment, updating the data map to make each of the plurality of segments other than the first segment invisible or at least partially transparent (Keyngnaert Para [0238]: isolate a selected segment by filtering out results that fit into the selected segment).

As to claim 28, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, the set of functions further comprising, in response to receiving the selection of the first segment, generate a three-dimensional view of the first segment (Keyngnaert Para [0238]: isolate a selected segment and generate an updated on-screen representation of the view of multiple dimensions in the visualization of Figure 21).

As to claim 29, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, the set of functions further comprising, in response to receiving the selection of the first segment, separating the first segment into a plurality of layers based on at least one selected from a group consisting of an attribute of data assets associated with the plurality graphical representations and a user selection of one or more of the plurality of graphical representations (Keyngnaert Para [0242]: isolate a selected segment using a criteria-dependent demarcation shown in Figure 21).

As to claim 30, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, the set of functions further comprising, in response to receiving a selection of a subset of the plurality of segments (Keyngnaert Para [0238]: user-selectable segments), generating a second data map based on the selection the subset of the plurality of segments and a subset of the plurality of data assets associated with the subset of the plurality of segments (Keyngnaert Para [0238]: the Candidate Retrieval Engine retrieves trademark asset results fitting into the selected segment on the map).

As to claim 31, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, wherein the data map is a first data map and the set of functions further comprising blending the first data map with a second data map to create a combined data map, wherein each first-level segment of the first data map and the second data map are second-level segments in the combined data map (Keyngnaert Para [00242] and Figure 22:  two data maps are demarcated by a boundary, the boundary serving to combine/blend the two data maps into a combined data map).

As to claim 32, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, wherein the plurality of data assets is a first plurality of data assets retrieved from a first data source (Keyngnaert Para [0083]: the set of trademark assets retrieved from a first regional source) and the set of functions further comprising
receiving a selection of a second data source associated with a second plural of data assets, the second data source (Keyngnaert Para [0083]: receiving a selection of a particular geographical region associated with regional trademark repositories) including at least one selected from a group consisting of a file from a second data source (this element is claimed in the alternative and does not need to be mapped), a web address (this element is claimed in the alternative and does not need to be mapped), and a link to a second data map (Keyngnaert Para [0229]: selection of geographical regions can involve links to limit the regional visualization); 
retrieving the second plurality of data assets from the second data source (Keyngnaert Para [0230]: adding and removing regional data sources from repositories); and
updating the data map to include the second plurality of data assets retrieved from the second data source (Keyngnaert Para [0230]: updating queries for visualization based on the added and removed regional sources).

As to claim 33, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, the set of functions further comprising, in response to receiving a selection of one of the plurality of graphical representations and movement of the one of the plurality of graphical representations to a second segment of the plurality of segments, de-coupling the data asset associated with (Keyngnaert Para [0242] and Figure 21: using input to adjust a criteria-dependent demarcation that separates multiple segments).

As to claim 34, Keyngnaert teaches the non-transitory computer-readable medium of claim 21, the set of functions further comprising, in response to receiving the selection of the first segment (Keyngnaert Para [0238]: user-selectable segments), limiting a set of data assets loaded into an active memory of the controller to the data assets associated with the first segment (Keyngnaert Para [0238]: the Candidate Retrieval Engine retrieves trademark asset results fitting into the selected segment on the map).

As to claim 35, Keyngnaert teaches the method of claim I1, wherein isolating the selected segment of the data map (Keyngnaert Para [0238]: the emphasis of the segment displayed using a color; see Para [0238] for the “segments 2110 can be selectable by a user…” and the “…position, size, and/or color of a segment can provide different emphasis on the segments to provide different indicators associated with the results they represent”;  the Examiner interprets that the indication of the results are provided in response to the selection as part of the step of navigating to a GUI that provides additional views of the search results) includes making the selected isolated segment of the data map the only segment of the data map that includes (Keyngnaert Para [0238]: making the selected segment the only segment that has an additional view of the search results involving a word cloud in the view; the word cloud is a graphical representation of the data asset that is selected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following art has previously been made of record:
US 2018/0089161 A1:  Pertinent insofar as the provision patent applications differ.
US 2015/0220535 A1:  Pertinent because of circular visualizations of patent documents.
US 2012/0240064 A1:  Sunburst visualization of financial asset data.
US 2014/0380219 A1:  Interactive sunburst interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 5, 2021